UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2045



CHARLES BLAISE MVOGO-ENAMA; KELMA RIBEIRO
ENAMA; EDGARD LIONEL ETOUNDI-NGONO; FLAVIA M.
ETOUNDI-NGONO; FLORIAN GAEL ETOUNDI-NGONO,

                                                         Petitioners,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-291-658; A96-291-659; A95-229-486; A95-229-487; A95-
229-488)


Submitted:   March 25, 2005                 Decided:   April 14, 2005


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bokwe G. Mofor, Silver Spring, Maryland, for Petitioners. Peter D.
Keisler, Assistant Attorney General, Michelle Gorden, Senior
Litigation Counsel, D. Judith Keith, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Charles Blaise Mvogo-Enama, Edgard Lionel Etoundi-Ngono,

Flavia Murielle Etoundi-Ngono, and Florian Gael Etoundi-Ngono,

natives and citizens of Cameroon, and Kelma Ribeiro Enama, a native

and   citizen   of   Brazil   riding   on   Mvogo-Enama’s   applications,

petition for review of the Board of Immigration Appeals’ order

affirming the immigration judge’s denial of asylum, withholding of

removal, and relief under the Convention Against Torture.

           To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”        See INS v. Elias-Zacarias, 502

U.S. 478, 483-84 (1992).      We have reviewed the evidence of record

and conclude that Petitioners fail to show the evidence compels a

contrary result.     Having failed to qualify for asylum, Petitioners

cannot meet the higher standard to qualify for withholding of

removal.   Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

           We also conclude Petitioners failed to prove they are

entitled to protection under the Convention Against Torture by

establishing it is more likely than not they will be subjected to

torture upon their return to Cameroon.        Based on our review of the

record, we find that substantial evidence supports the Board’s




                                  - 2 -
finding that Petitioners failed to sustain their burden of proof.

See 8 C.F.R. § 1208.16(c)(2)(2004).

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -